Appeal from a decision of the Workmen’s Compensation Board, filed April 9, 1976. The board found that claimant is suffering from pulmonary fibrosis, emphysema and bronchitis which he contracted during his employment with the employer. The appellants contend that there is no substantial evidence because claimant’s specialists did not substantiate his claim for a specific dust disease with reasonable medical certainty. It is well established that the Workmen’s Compensation Law does not require medical opinions to be expressed with positiveness or absolute certainty. The Court of Appeals has stated (Matter of Ernest v Boggs Lake Estates, 12 NY2d 414, 415; see, also, Matter of Zaepfel v du Pont de Nemours & Co., 284 App Div 693, affd 309 NY 962). "We, like the Appellate Division, will look for the thought and meaning of this medical testimony *697rather than penalize the claimant because the doctors did not state their opinions in terms of infallibility or scientifically determined certainty.” The medical evidence in this case in support of causal relationship fully satisfies the tests of an occupational disease. Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.